                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

Deutsche Bank National Trust Company, as CIVIL ACTION NO: 2:19-cv-00571-JAW
Trustee, in trust for registered Holders of
Long Beach Mortgage Loan Trust 2005-
WL2, Asset-Backed Certificates, Series 2005-
WL2

                Plaintiff                          LOCAL RULE 7.1 CORPORATE
                                                   DISCLOSURE

                        vs.

Jeanne MacDonald a/k/a Jeanne Iva                  RE:
MacDonald                                          483 Cape Road, Hollis Center, ME 04042

             Defendant
Pine Tree Waste, Inc.                              Mortgage:
                                                   May 13, 2005
                Party-In-Interest                  Book 14463, Page 88

               PLAINTIFF'S FEDERAL RULE OF CIVIL PROCEDURE 7.1
                     CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualifications or recusal, the undersigned

counsel for Plaintiff submits the following Certificate of Interested Persons and Corporate

Disclosure Statement.

   I. Corporate Disclosure

       Plaintiff, Deutsche Bank National Trust Company, as Trustee, in trust for registered Holders

of Long Beach Mortgage Loan Trust 2005-WL2, Asset-Backed Certificates, Series 2005-WL2

   II. Interested Persons

       The name of each person, attorney, association of persons, firm, law firm, partnership, and

corporation that has or may have an interest in the outcome of this action including subsidiaries,

conglomerates, affiliates, parent corporations, public-traded companies that own 10% or more of a
party's stock and any other identifiable entities related to any party in this case are as follows:

        Doonan, Graves & Longoria, LLC - Counsel for Plaintiff
        Deutsche Bank National Trust Company, as Trustee, in trust for registered Holders of Long
        Beach Mortgage Loan Trust 2005-WL2, Asset-Backed Certificates, Series 2005-WL2 -
        Plaintiff
        Jeanne MacDonald a/k/a Jeanne Iva MacDonald - Defendant
        Pine Tree Waste, Inc. - Party-in-Interest


Dated: December 23, 2019                                    /s/Reneau J. Longoria, Esq.
                                                            John A. Doonan, Esq., Bar No. 3250
                                                            Reneau J. Longoria, Esq., Bar No. 5746
                                                            Attorneys for Plaintiff
                                                            Doonan, Graves & Longoria, LLC
                                                            100 Cummings Center, Suite 225D
                                                            Beverly, MA 01915
                                                            (978) 921-2670
                                                            JAD@dgandl.com
                                                            RJL@dgandl.com
                                 CERTIFICATE OF SERVICE

        I, Reneau J. Longoria, Esq. hereby certify that on December 23, 2019, I served a copy of the
above document by electronic notification using the CM/ECF system and/or First Class Mail to the
following:

                                                      /s/Reneau J. Longoria, Esq.
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Reneau J. Longoria, Esq., Bar No. 5746
                                                      Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
                                                      JAD@dgandl.com
                                                      RJL@dgandl.com


Jeanne MacDonald a/k/a Jeanne Iva MacDonald
483 Cape Road
Hollis Center, ME 04042

Pine Tree Waste, Inc.
c/o Kenneth A. Keene
128 State Street #3
Augusta, ME 04330
